Citation Nr: 1743443	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-18 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for left temporomandibular joint (TMJ) disorder.

2.  Entitlement to higher disability ratings for chronic low back strain, rated as 10 percent disabling prior to June 3, 2011, and as 20 percent disabling from that date, to include the preliminary matter of whether a timely substantive appeal was filed to perfect an appeal.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued in April 2009 and January 2013.

In the April 2009 rating decision, the RO, inter alia, denied a disability rating higher than 10 percent for chronic low back strain.  In May 2009 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a statement (on a VA Form 21-4138, Statement in Support of Claim), which was also interpreted as an attempt to file a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.  He filed an actual VA Form 9 in which he also included the issue in February 2015.  

Following the Veteran's July 2013 submission, the RO issued a November 2014 notification letter indicating to the Veteran that his July 2013 statement was not accepted as a timely substantive appeal as to the chronic low back strain issue.  In a December 2014 statement, the Veteran disputed the RO's determination that his appeal period with respect to the chronic low back strain issue had expired.  An SOC has not been provided to the Veteran on this issue.

In the January 2013 rating decision, the RO, inter alia, denied entitlement to a compensable disability rating for left TMJ disorder.  The RO also granted a higher, 20 percent, disability rating for chronic low back strain, effective June 3, 2011.  In July 2013, the Veteran filed an NOD.  An SOC was issued, inter alia, on the issue for a higher rating for the left TMJ disorder, but not the claim for a higher rating for chronic low back strain, in December 2014; and the Veteran filed the February 2015 VA Form 9, which also included the issue of entitlement to a higher disability rating for Left TMJ disorder.  

While the Veteran had additionally included the issue of entitlement to a higher disability rating for left elbow epicondylitis in his July 2013 NOD, he specifically excluded that issue from his February 2015 VA Form 9, following issuance of the December 2014 SOC.  Thus, that issue is not on appeal before the Board.

In October 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

With respect to the Veteran's claim of entitlement to higher disability ratings for chronic low back strain, the Board observes that in a December 2014 statement, the Veteran disputed the RO's November 2014 determination that his July 2013 statement was not accepted as a timely substantive appeal.  VA regulation provides that whether a substantive appeal has been filed on time is an appealable issue, and if a claimant (or his or her representative) protests an adverse determination made by the AOJ with respect to the timely filing of a substantive appeal, the claimant will be furnished an SOC on the issue.  38 C.F.R. § 19.34 (2016); Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  Remand is required in order for the AOJ to issue the Veteran an SOC on the issue of whether a timely substantive appeal has been filed with respect to the claim of entitlement to higher disability ratings for chronic low back strain.  

With respect to the claim of entitlement to a higher disability rating for left TMJ disorder, during his October 2016 Board hearing, the Veteran reported that the disability had increased in severity since prior VA examination in August 2012.  He additionally described symptoms indicating that he experienced more frequent locking of the left TMJ joint and increased pain.  Given the Veteran's reports, remand to afford him a new VA examination to assess the current severity of the left TMJ disorder is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a higher rating for left TMJ disorder.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through December 2016.  Accordingly, on remand, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 2016.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for a higher rating for the left TMJ disorder on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016)  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims herein remanded.  

The AOJ's adjudication of the claim for increased rating for TMJ should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  The claims should be considered in light of all evidence added to the record since the last adjudication of each claim.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the issue of whether a timely substantively has been filed with respect to the issue of entitlement to higher disability ratings for chronic low back strain, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to this matter.

The Veteran is hereby reminded that to obtain appellate review of any matter not appropriately in appellate status a timely appeal must be perfected-as regards the claim identified above, within 60 days of the issuance of the SOC, or the remainder of the one-year appeal period following notification of the denial, whichever period ends later.

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from December 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim for a higher rating for left TMJ disorder on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected left TMJ disorder.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results, and the Veteran's documented history and assertions, the examiner should render appropriate clinical findings to fully describe the current severity of the left TMJ disorder, to include any osteomyelitis or osteoradionecrosis, nonunion, malunion, or loss of the mandible.

The examiner should conduct range of motion testing of both the left TMJ joint and the right TMJ joint, if possible, in active motion and passive motion, describing limitation in the range of motion of the temporomandibular articulation of both the inter-incisal range and the range of the lateral excursion in millimeters.  

In conducting range of motion testing of the left TMJ joint, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.

The examiner should additionally indicate whether, and to what extent, the Veteran experiences likely functional loss of the left TMJ joint due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional limitation in range of motion in millimeters.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for a higher disability rating for left TMJ disorder.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating the d the  in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and legal authority (to include, consideration of whether staged rating of the disability is appropriate).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

